Citation Nr: 1500118	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-16 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to payment of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from April 1972 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, although finding that the Veteran was medically eligible for pension benefits, denied the claim on the basis that the Veteran was in receipt of excessive income for the years 2010 and 2011.


FINDINGS OF FACT

1.  The RO granted eligibility to nonservice-connected pension benefits to the Veteran in a December 2011 rating action, but concluded that he was otherwise not entitled to benefits based on excessive income for the years 2010 and 2011.  

2.  In 2010 and 2011, the Veteran's annual countable income and that of his spouse, exceeded the maximum annual pension rates for a veteran with two dependents.

3.  There is no evidence that the Veteran's medical expenses for either year were over five percent of the maximum allowable pension rate.

4.  Although the Veteran's three grandchildren currently reside with him and he provides for much, if not all, of their daily needs, since they are not his adopted children, they are not considered dependents under the applicable law.


CONCLUSION OF LAW

In 2010 and 2011, the Veteran's annual countable income was excessive for receipt of VA pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the resolution of the Veteran's appeal is dependent on interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the duties to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001) (duty to notify and assist requirements not applicable where it could not affect a pending matter and could have no application as a matter of law); VAOPGCPREC 2-04 (2004); 69 Fed. Reg. 25180 (2004).

Pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2011); Martin v. Brown, 7 Vet. App. 196, 198 (1994). 

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2014).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23 (2014).  The MAPR is revised every year on December 1 and is applicable for the following 12 month period.  The MAPR shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2014).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. §3.271 (h) (2014). 

In determining annual income for pension purposes, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income, which has been waived, shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. §§ 3.271(a) (2014).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272 (2014).  

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii) (2014).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the Veteran received no reimbursement, such as through an insurance company.  Moreover, medical insurance premiums themselves, and the Medicare deduction, may be applied to reduce countable income. 

For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2014).  Moreover, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2) (2014).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3) (2014).

The law authorizes a Veteran to receive additional compensation, when he has a dependent minor child.  38 U.S.C.A. § 1115 (West 2014).  Child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (1) who is under the age of 18 years; or (2) who, before reaching the age of 18 years, became permanently incapable of self-support; or (3) who, after reaching the age of 18 years and until completion of education or training, but not after reaching the age of 23 years, is pursuing a course of instruction at an educational institution approved by VA.  38 C.F.R. § 3.57(a) (2014).

As defined by VA, an adopted child is one who is adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent or parents during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent or parents with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent or parents during the period of placement for adoption under such agreement.  38 C.F.R. § 3.57(c) (2014).

Although the RO determined in December 2011 that the Veteran met the disability criteria for nonservice-connected pension, it further found that he was barred from actually receiving benefits for the years 2010 and 2011 due to excessive income.

Confirmation of monthly payments received by the Veteran and his spouse revealed Social Security benefits of $1,368 monthly for the Veteran in 2010, which was increased effective December 1, 2011, to $1,417 monthly.  Based on those figures, the Veteran's 2010 annual income was $16,416 and his annual income effective from December 1, 2011, was $17,004.  The Veteran's spouse's annual income was reported as $30,000, which is roughly consistent with the Veteran's statement in his June 2012 substantive appeal that his spouse only brought in $3,000 a month, but that with all the deductions, she only took home $2,400 ($28,800 annually).  The Veteran further notes that did not take into account the rent, utilities, car notes, phone, insurance, gas, repairs, clothing for his grandchildren and his spouse, school supplies, tithes, and many other things.  The Veteran conceded that he and his spouse had not adopted his grandchildren.

With the above figures, the RO concluded in the June 2012 statement of the case that the Veteran's countable income was excessive for pension benefit purposes.  More specifically, it found that annual income recorded as $46,416 prior to December 1, 2011, and $47,004 after that date was over the maximum annual pension rate of $17,513 for a veteran with two dependents that was effective during that time period.  

Based on the foregoing, the Board finds that it has no alternative but to concur with the RO that the Veteran's countable income in 2010 and 2011 is excessive for the applicable limits.

Throughout the pendency of the appeal the Veteran has asserted that in addition to his spouse and daughter, his three grandchildren should be considered as his dependents, noting the financial support he and his spouse provided to them on a daily basis.  Unfortunately, his grandchildren cannot be classified as his dependents as they are not shown to have been adopted by the Veteran or his spouse.  There is also no evidence that the Veteran's or spouse's unreimbursed medical expenses were over five percent of the MAPR.  Instead, the Veteran has argued that expenses connected with his grandchildren should either offset his spouse's income or qualify them as dependents for VA pension purposes.  Unfortunately, such expenses do not offset her income and do not allow the Board to conclude that they are dependents under VA law.  Therefore, the Board finds that the Veteran's medical expenses do not offset the above amounts and that his total countable income exceeds the applicable MAPR in 2010 and 2011. 

While the Board sympathizes with the Veteran's situation, it is bound by the laws and regulations governing VA benefits.  As his income exceeded the amount authorized by governing statutory or regulatory authority during the pertinent annualization periods, the Board may not award or restore payment of benefits.  Zimick v. West, 11 Vet. App. 45 (1998) (payment of money from the Federal Treasury must be authorized by a statute); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  Accordingly, the Board concludes that all of the criteria for entitlement to VA pension benefits have not been met.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the Veteran's annual countable income is excessive for purposes of nonservice-connected VA pension benefits in 2010 and 2011, his appeal must be denied.  


ORDER

Because income was excessive, entitlement to payment of VA nonservice-connected pension benefits, effective February 1, 2010, is denied.



____________________________________________
Harvey P. Roberts
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


